Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 	The claimed feature of having the terminal (i.e. UE) bundles and transmits two uplink control information using a single resource without dropping any information, which requires "a specific modulation symbol" (indicating second uplink control information) using "a specific uplink resource" (indicating first uplink control information), wherein the specific uplink resource and the specific modulation symbol are configured based on a relative priority between the first uplink control channel and the second uplink control channel, as recited in each of independent claims 1 and 13, is neither taught or suggested by all prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AH								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465